








ALTERA CORPORATION

NONQUALIFIED DEFERRED COMPENSATION PLAN




(As Amended Effective August 28, 2014)



{00006373.DOC}
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page(s)



ARTICLE I
DEFINITIONS
2


 
 
 
ARTICLE II
PLAN ADMINISTRATION
5


 
 
 
A.
Committee
5


 
 
 
B.
Powers of the Committee
5


 
 
 
C.
Committee Action
6


 
 
 
D.
Committee Duties
6


 
 
 
ARTICLE III
ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION
6


 
 
 
A.
Eligible Participants
6


 
 
 
B.
Participation
6


 
 
 
C.
Beneficiary Designation
6


 
 
 
ARTICLE IV
PLAN CONTRIBUTIONS AND ALLOCATIONS
6


 
 
 
A.
Participant Deferrals
6


 
 
 
B.
Change in Election
7


 
 
 
C.
Committee Authority
7


 
 
 
D.
Cessation of Eligible Status
7


 
 
 
E.
Company Matching Contributions
7


 
 
 
F.
Company Discretionary Contributions
7


 
 
 
G.
Allocations
7


 
 
 
ARTICLE V
VESTING
8


 
 
 
A.
Compensation Deferral Contributions
8


 
 
 
B.
Company Contributions
8


 
 
 
ARTICLE VI
GENERAL DUTIES
8


 
 
 
A.
Trustee Duties
8


 
 
 
B.
Participant Contributions
8


 
 
 
C.
Department of Labor Determination
8


 
 
 
ARTICLE VII
PARTICIPANTS' ACCOUNTS
9


 
 
 
A.
Separate Accounts
9


 
 
 
B.
Statement of Accounts
9


 
 
 
C.
Valuation Dates
9


 
 
 
D.
Investment of Accounts
9


 
 
 




-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page(s)



ARTICLE VIII
PAYMENTS TO A PLAN PARTICIPANT OR BENEFICIARY
9


 
 
 
A.
General
9


 
 
 
B.
Cash Distributions
10


 
 
 
C.
In Kind Distributions
10


 
 
 
D.
Method of Payment
10


 
 
 
E.
Certain Distributions
10


 
 
 
F.
IRS Determination
10


 
 
 
G.
Specified Employees
11


 
 
 
ARTICLE IX
WITHDRAWALS
11


 
 
 
A.
Unforeseeable Financial Emergency
11


 
 
 
B.
Domestic Relations Orders
12


 
 
 
ARTICLE X
CLAIMS PROCEDURE
12


 
 
 
A.
Right to File Claim
12


 
 
 
B.
Denial of Claim
12


 
 
 
C.
Claim Review Procedure
12


 
 
 
ARTICLE XI
MISCELLANEOUS
13


 
 
 
A.
Unsecured General Creditor
13


 
 
 
B.
Restriction Against Assignment
13


 
 
 
C.
Withholding
13


 
 
 
D.
Legal Representation
13


E.
Amendment, Modification, Suspension or Termination
14


 
 
 
F.
Governing Law
14


 
 
 
G.
Receipt or Release
14


 
 
 
H.
Payments on Behalf of Persons under Incapacity
14


 
 
 
I.
No Employment Rights
14


 
 
 
J.
Headings Not Part of Agreement
14


 
 
 
K.
Successorship
14










-ii-

--------------------------------------------------------------------------------



ALTERA CORPORATION

NONQUALIFIED DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective August 28, 2014)
The Altera Corporation Nonqualified Deferred Compensation Plan, originally
effective as of February 1, 1994, restated effective as of January 1, 1998, and
amended and restated effective as of January 1, 2002, January 1, 2004, and
January 1, 2005, is hereby further amended and restated by Altera Corporation
(the “Company”), effective as of August 28, 2014 on behalf of itself and any
designated subsidiaries.
The terms of this Altera Corporation Nonqualified Deferred Compensation Plan, as
amended and restated on August 28, 2014 (the “Plan”), shall govern all benefits
for which amounts were deferred or earned on or after January 1, 2015. With
respect to Altera Corporation Nonqualified Deferred Compensation benefits that
were deferred compensation to which a participant had a legally binding right
that was not subject to a substantial risk of forfeiture on or before December
31, 2014, the terms of the Altera Corporation Nonqualified Deferred Compensation
Plan as in effect on the date of the prior election to defer shall continue to
apply.
Throughout, the term “Company” shall include, wherever relevant, any entity that
is directly or indirectly controlled by the Company or any entity in which the
Company has a significant equity or investment interest, or any subsidiary of
the Company, as determined by the Company.
RECITALS:
1.    The Company maintains the Plan for the benefit of a select group of
management or highly compensated employees designated by the Company.
2.    Under the Plan, the Company is obligated to pay vested accrued benefits
from the Company's general assets.
3.    The Company has entered into an agreement (the “Trust Agreement”) with
certain financial institutions (each referred to as “Trustee”) under irrevocable
trusts (each referred to as the “Trust”) to be used in connection with the Plan.
4.    The Company intends to make contributions to the Trust so that such
contributions will be held by the Trustee and invested, reinvested and
distributed, all in accordance with the provisions of this Plan and the Trust
Agreement.
5.    The Company intends that amounts contributed to the Trust and the earnings
thereon shall be used by the Trustee to satisfy the liabilities of the Company
under the Plan with respect to each Participant for whom an Account has been
established and such utilization shall be in accordance with the procedures set
forth herein.
6.    The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.

-1-



--------------------------------------------------------------------------------



7.    The Company intends that the Trust be a “grantor trust” with the principal
and income of the Trust treated as assets and income of the Company for federal
and state income tax purposes.
8.    The Company intends that the existence of the Trust shall not alter the
characterization of the Plan as “unfunded” for purposes of ERISA (as defined
below), and shall not be construed to provide income to the Plan Beneficiaries
under the Plan prior to actual payment of the vested accrued benefits
thereunder.
NOW THEREFORE, the Company does hereby restate the Plan as follows and does also
hereby agree that the Plan and Trust shall be structured, held and disposed of
as follows:


ARTICLE I


DEFINITIONS


“Account” means an account established on the books of the Company for the
purpose of recording amounts credited on behalf of a Participant and any income,
expenses, gains or losses included thereon.
“Beneficiary” means the person or persons entitled under Article III to receive
benefits under the Plan upon the death of a Participant.
“Change of Control” shall be deemed to have occurred (i) if any person
(including a “Group” as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934) acquires (x) shares of the Company having fifty percent
(50%) or more of the total voting power or total fair market value of the stock
of the Company, or (y) assets of the corporation having a total gross fair
market value equal to or more than forty percent (40%) of all of the assets of
the Company immediately before such acquisition or acquisitions or (ii) if a
majority of the members of the Company’s board of directors (“Board”) is
replaced in any 12 month period by directors whose appointment is not endorsed
by a majority of the members of the Company’s Board before the date of the
appointment or election. Provided, however, that as to any Account under this
Plan that is subject to Code Section 409A, no “Change in Control” shall be
deemed to have occurred unless such event constitutes an event specified in Code
Section 409A(a)(2)(A)(v) and the Treasury Regulations and other guidance
thereunder; provided further, that no Change of Control shall be deemed to occur
in the event of a merger, consolidation or reorganization of the Company where
the shareholders of the Company are substantially the same as before such
merger, consolidation or reorganization.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Code Section 409A” means Section 409A of the Code and all applicable
regulations and other guidance issued under or related to Section 409A of the
Code.
“Committee” shall mean the Retirement Plans Committee of the Company.
“Compensation” shall mean cash compensation payable to the Participant in
connection with the Participant's services to the Company, including all amounts
that a Participant elects to have the Company contribute on his behalf as a
deferral contribution to this Plan.

-2-



--------------------------------------------------------------------------------



“Compensation Period” shall mean the twelve month calendar year period in which
the Compensation would be paid to Participant or otherwise deferred pursuant to
Article IV.
“Deferred Compensation Agreement” shall mean, for each Compensation Period, the
written, irrevocable agreement to be completed by each Eligible Participant
before the end of his or her Election Period in which he or she agrees to
participate in the Plan and agrees to comply with Plan terms, to defer
Compensation otherwise payable in respect of the Compensation Period, and to
specify the time and form of receipt of such payment in order to participate in
the Plan.
“Disability” means a disability that entitles a Participant to benefits under
the Company’s long-term disability insurance plan or program, provided that the
Participant also must meet one of the following conditions:
(1)    the Participant is unable to engage in any substantial gainful activity
by reason of a medically determinable physical or mental impairment that can be
expected to result in death or which can be expected to last for a continuous
period of not less than 12 months; or
(2)    the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employing
company;
provided further, that a Participant shall not be considered to suffer a
Disability unless that condition meets the requirement of a disability pursuant
to Treasury Regulation § 1.409A-3(i)(4).
“Distribution Event” means the event or date that triggers payment of a
Participant’s Account according to Participant’s Method of Payment, as set forth
in the Deferred Compensation Agreement.
“Eligible Participants” shall mean the following categories of U.S.-based
individuals who provide services to the Company: (i) any Company employee with a
job grade classification of Director, Director equivalent, or higher, and (ii)
any other employees who are designated as eligible to participate by the
Committee.
“Election Period” shall be defined as (i) for newly Eligible Participants, the
period of time that is within thirty (30) days from the date that the newly
Eligible Participant is hired or becomes an Eligible Participant; and (ii) for
all other Eligible Participants, no later than the due date for enrollment which
shall be prior to the beginning of the Compensation Period, at such times as may
be set by the Committee.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“Participant” shall mean any Eligible Participant who has executed a Deferred
Compensation Agreement and who has commenced participation in the Plan.
“Related Employer” means any employer other than the Company named herein, if
the Company and such other employer are members of a controlled group of
corporations (as defined in

-3-



--------------------------------------------------------------------------------



Section 414(b) of the Code) or an affiliated service group (as defined in
Section 414(m)), or are trades or businesses (whether or not incorporated) which
are under common control (as defined in Section 414(c)), or such other employer
is required to be aggregated with the Company pursuant to regulations issued
under Code Section 414(o).
“Separation from Service” means a termination of services by a Participant with
the Company or his or her Related Employer, whether voluntarily or
involuntarily, as determined in accordance with Treasury Regulation §
1.409A-1(h). In determining whether a Participant has incurred a Separation from
Service, the following provisions shall apply:
(1)    Except as otherwise provided in this definition, a Separation from
Service will occur when the Participant has experienced a termination of
employment with the Company or a Related Employer. A Participant will be
considered to have experienced a termination of employment when the facts and
circumstances indicate that the Participant and the Company or his or her
Related Employer reasonably anticipate that either (i) no further services will
be performed for the Company or Related Employer after a certain date, or (ii)
that the level of bona fide services the Participant will perform for the
Company or Related Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than twenty percent
(20%) of the average level of bona fide services performed by the Participant
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Company or
Related Employer if the Participant has been providing services to the Company
or Related Employer less than 36 months).
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Company or
Related Employer will be treated as continuing, provided that the period of the
leave of absence does not exceed 6 months, or if longer, so long as the
Participant has a right to reemployment with the Company or Related Employer
under an applicable statute or by contract. If the period of a military leave,
sick leave, or other bona fide leave of absence exceeds 6 months and the
Participant does not have a right to reemployment under an applicable statute or
by contract, a Separation from Service will be deemed to occur as of the first
day immediately following the end of such 6-month period. In applying the
provisions of this paragraph, a leave of absence will be considered a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Company or Related Employer.
Notwithstanding the foregoing, if the leave of absence is a result of a
medically determinable or mental impairment that causes the Participant to be
unable to perform the duties of his or her position or any similar position and
that is expected to last more than six months or result in death, a Separation
from Service will not occur as a result of the leave of absence until 29 months
following the commencement of the absence.
(2)    For a Participant who provides services to the Company and/or a Related
Employer both as an employee and as an independent contractor, a Separation from
Service generally will not occur until the Participant has ceased providing
services for the Company and Related Employer both as an employee and as an
independent contractor. Except as otherwise provided herein, in the case of an
independent contractor a Separation from Service will occur upon the expiration
of the contract (or in the case of more than one contract, all contracts) under
which services are performed for the Company or Related Employer, provided that
the expiration of such contract or contracts is determined by the

-4-



--------------------------------------------------------------------------------



Company to constitute a good-faith and complete termination of the contractual
relationship between the Participant and the Company and Related Employer. If a
Participant ceases providing services for the Company or Related Employer as an
employee and begins providing services for the Company or a Related Employer as
an independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for the Company or Related Employer in both capacities, as determined
in accordance with, or except as otherwise provided in, the applicable
provisions set forth in subparagraphs (1) and (2) of this definition.
Notwithstanding the foregoing provisions in this subparagraph, if a Participant
provides services for an Employer as both an employee and as a member of the
Board of the Company or a Related Employer, to the extent permitted by Treasury
Regulation § 1.409A-1(h)(5), the services provided by the Participant as a
director will not be taken into account in determining whether the Participant
has experienced a Separation from Service as an employee.
(3)    In addition, notwithstanding the provisions of this definition, where as
part of a sale or other disposition of substantial assets by the Company or a
Related Employer to an unrelated buyer, a Participant would otherwise experience
a Separation from Service as defined above, the Company and the buyer shall
retain the discretion to specify, and may specify, that a Participant performing
services for the Company or a Related Employer immediately before the asset
purchase transaction and providing services to the buyer after and in connection
with the asset purchase transaction shall not experience a Separation from
Service for purposes of this Plan and the Participant shall be bound by same,
provided that such transaction and the specification meet the requirements of
Treasury Regulation § 1.409A-1(h)(4).
“Specified Employee” means any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph (5)
thereof) for the applicable period, as determined by the Company in accordance
with Treasury Regulation § 1.409A-1(i).
“Unforeseeable Financial Emergency” means a severe financial hardship to the
Participant resulting from (i) a sudden and unexpected illness or accident of
the Participant, the Participant’s beneficiary, spouse, or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(B) thereof), (ii) a loss of the Participant’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee, provided
that, an event shall not constitute an Unforeseeable Financial Emergency unless
it satisfies the requirements of Treasury Regulation § 1.409A-3(i)(3)(i).
ARTICLE II


PLAN ADMINISTRATION


A.    Committee. The Plan shall be administered by the Committee. Subject to the
provisions in the Plan and to the specific duties delegated by the Board to such
Committee, the Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions.

-5-



--------------------------------------------------------------------------------



B.    Powers of the Committee. The Committee shall have such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties:
(1)    full discretionary authority to construe and interpret the terms of the
Plan, and to determine eligibility and the amount, manner and time of payment of
any benefits hereunder;
(2)    to prescribe procedures to be followed by Participants for purposes of
Plan participation and distribution of benefits; and
(3)    to take such other action as may be necessary and appropriate for the
proper administration of the Plan.
C.    Committee Action. The Committee may adopt such rules, regulations and
bylaws and may make such decisions as it deems necessary or desirable for the
proper administration of the Plan. Any rule or decision shall be conclusive and
binding upon all persons affected by it, and there shall be no appeal from any
ruling by the Committee that is within its authority, except as otherwise
provided herein.
D.    Committee Duties. The Committee shall provide the Trustee with a copy of
any future amendment to this Plan promptly upon its adoption. The Committee may
from time to time hire outside consultants, accountants, actuaries, legal
counsel or record keepers to perform such tasks as the Committee may from time
to time determine.


ARTICLE III


ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION


A.    Eligible Participants. The Committee shall determine and reserves the
right to modify the definition of Eligible Participants at any time.
B.    Participation. Each Participant must elect to commence participation in
the Plan for each Compensation Period by completing a Deferred Compensation
Agreement no later than the last day of his or her Election Period.
C.    Beneficiary Designation. Each Participant, prior to entering the Plan,
shall designate a Beneficiary to receive the remainder of any interest of the
Participant under the Plan. A Participant may change his or her Beneficiary
designation at any time by written notice. Each Beneficiary designation shall be
in a form prescribed by the appropriate representative of the Plan and will be
effective only when filed during the Participant’s lifetime. Each filed
Beneficiary designation will cancel all previously filed Beneficiary
designations. In the absence of a valid designation, or if no designated
Beneficiary survives the Participant, the Participant's interest shall be
distributed to the Participant's estate.











-6-



--------------------------------------------------------------------------------



ARTICLE IV


PLAN CONTRIBUTIONS AND ALLOCATIONS


A.    Participant Deferrals. Each Eligible Participant shall execute a Deferred
Compensation Agreement authorizing the Company to withhold a specific percentage
of the Participant's future Compensation that would otherwise be paid to the
Participant with respect to services rendered in the Compensation Period. The
deferral percentage is applied to Compensation after all other applicable
payroll deductions other than 401(k) contributions have been applied. The
Committee may, in its discretion, establish in the Deferred Compensation
Agreement minimum and maximum levels of bonus and non-bonus compensation that
may be deferred pursuant to the Plan. The Committee shall have the authority to
designate certain types of compensation (e.g., certain bonuses) as includable or
not includable as Compensation for purposes of deferrals under the Plan.
Compensation deferrals made by a Participant under this Plan shall be held as an
asset of the Company.
B.    Change in Election. Effective as of January 1, 2009, in accordance with
Code Section 409A, a Participant may change the Distribution Event or Method of
Payment (i.e., lump sum or installment payments in accordance with Article
VIII.D) of Participant’s Compensation Period Account(s) in favor of an
alternative Distribution Event or Method of Payment provided that (i) such
change shall not be effective until one (1) year after the date on which the
change is made; (ii) for either type of change, Participant must move his or her
Distribution Event five (5) or more years into the future (other than payments
on account of death, Change of Control, Disability, or Unforeseeable Financial
Emergency), and (iii) if the change modifies an election relating to a payment
to be made at a specified time or pursuant to a fixed payment schedule, the
change must be made at least twelve (12) months before the date of the
Distribution Event triggering the first scheduled payment. Any change in
election shall be applicable to the Participant’s entire Compensation Period
balance for the applicable Account(s).
C.    Committee Authority. The Committee has the power to establish rules and
from time to time to modify or change such rules governing the manner and method
by which Compensation deferral contributions shall be made, as well as the
manner and method by which a Compensation deferral contribution may be changed
or discontinued temporarily or permanently. All Compensation deferral
contributions shall be authorized by the Participant in writing, made by payroll
deduction and deducted from the Participant's Compensation without reduction for
any taxes or withholding (except to the extent required by law or regulation).
Notwithstanding the foregoing, each Participant shall remain liable for any and
all employment taxes owing with respect to such Participant's Compensation
deferral contributions.
D.    Cessation of Eligible Status. In the event a Participant ceases to be an
Eligible Participant while also a Participant in the Plan, such Participant may
continue to make Compensation deferral contributions under the Plan through the
end of the payroll period in which the Participant ceases to be an Eligible
Participant. Thereafter, such Participant shall not make any further
Compensation deferral contributions to the Plan unless or until he or she again
meets the eligibility requirements of Article III above.

-7-



--------------------------------------------------------------------------------



E.    Company Matching Contributions. On or prior to the last day of each
calendar year or such earlier time or times as the Committee may determine, the
Company may make a matching contribution to the Trust in such amount as the
Board shall specify.
F.    Company Discretionary Contributions. The Company may, in its sole
discretion, make discretionary contributions to the Accounts of one or more
Participants at such times and in such amounts as the Board shall determine.
G.    Allocations. Deferral contributions and any Company contributions made
under the Plan on behalf of a Participant shall be credited to the Participant's
Account that relates to the Compensation Period in which the Compensation is
earned. The Committee shall establish and maintain separate subaccounts as it
determines to be necessary and appropriate for the proper administration of the
Plan. Each Participant’s Account consists of the aggregate interest of the
Participant under the Plan (and in the Trust), as reflected in the records
maintained by the Company for such purposes.




ARTICLE V


VESTING


A.    Compensation Deferral Contributions. The value of a Participant's Account
attributable to the Participant's Compensation deferral contributions shall
always be fully vested and nonforfeitable.
B.    Company Contributions. The value of a Participant's Account attributable
to any Company contributions pursuant to Article IV.E and F shall vest as
determined by the Committee. In the absence of a specific vesting determination,
any such contribution shall vest in its entirety five (5) years from December 31
of the year in which such contributions were made, provided that the Participant
has remained in the continuous service of the Company throughout such period. If
the Participant's employment with the Company terminates for any reason prior to
the expiration of such period, unless determined otherwise by the Board, no
portion of the Participant's Account attributable to Company contributions
pursuant to Article IV.E and F occurring within the period shall be considered
vested for purposes of this Plan. Upon a Participant's Separation from Service
with the Company for any reason, any portion of any Participant's Account that
is not then vested (including allocable earnings, as determined by the
Committee), shall be forfeited.
ARTICLE VI


GENERAL DUTIES


A.    Trustee Duties. The Trustee shall manage, invest and reinvest the Trust
Fund as provided in the Trust Agreement. The Trustee shall collect the income on
the Trust Fund, and make distributions therefrom, as provided in this Plan and
in the Trust Agreement.
B.    Participant Contributions. While the Plan remains in effect, and prior to
a Change in Control, contributions to the Trust Fund shall be made on a regular
basis. At the close of each calendar year, the Company shall make an additional
contribution to the Trust Fund to the extent that previous

-8-



--------------------------------------------------------------------------------



contributions to the Trust Fund for the current calendar year are not equal to
the total of the Compensation deferrals made by each Participant plus Company
matching contributions and discretionary contributions, if any, accrued as of
the close of the current calendar year. The Trustee shall not be liable for any
failure by the Company to provide contributions sufficient to pay all accrued
benefits under the Plan in full in accordance with the terms of this Plan.
C.    Department of Labor Determination. In the event that any Participants are
found to be ineligible, that is, not members of a select group of management or
highly compensated employees, according to a determination made by the
Department of Labor, the Committee shall take whatever steps it deems necessary,
in its sole discretion, to equitably protect the interests of the affected
Participants.


ARTICLE VII


PARTICIPANTS' ACCOUNTS


A.    Separate Accounts. The Committee shall open and maintain a separate
Account for each Participant for each Compensation Period subject to an election
made pursuant to Article IV hereof during the corresponding Election Period.
Each Participant's Account shall reflect the amounts allocated thereto and
distributed therefrom and such other information as affects the value of such
Account pursuant to this Plan. The Committee may maintain records of Accounts to
the nearest whole dollar.
B.    Statement of Accounts. As soon as practicable after the end of each
calendar year the Company shall cause to be furnished to each Participant a
statement of his or her Account(s), determined as of the end of such calendar
year. Upon the discovery of any error or miscalculation in an Account, the
Committee shall correct it, to the extent correction is practically feasible;
provided, however, that any such statement of such Account shall be considered
to reflect accurately the status of that Account for all purposes under the Plan
unless, subject to any longer period required by ERISA, the Participant reports
a discrepancy to the Committee within six (6) months after receipt of the
statement. The Committee shall have no obligation to make adjustments to a
Participant's Account for any discrepancy reported to the Committee more than
six (6) months after receipt of the statement, or for a discrepancy caused by
the Participant's error. Statements to Participants are for reporting purposes
only, and no allocation, valuation or statement shall vest any right or title in
any part of the Trust Fund, nor require any segregation of Trust assets, except
as is specifically provided in this Plan.
C.    Valuation Dates. The Trust Fund, any separate investment funds, and any
Participant Account shall be valued as of the last day of each calendar year and
as of any other date the Company directs the Trustee to value the Trust Fund.
D.    Investment of Accounts. In furtherance of the foregoing, the Committee, in
its sole discretion, may specify the investments that are allowed under the Plan
and adopt (and may modify from time to time) such rules and procedures as it
deems necessary or appropriate to implement the investment of the Participants'
Accounts.





-9-



--------------------------------------------------------------------------------



ARTICLE VIII


PAYMENTS TO A PLAN PARTICIPANT OR BENEFICIARY


A.    General. Payments of vested accrued benefits to Plan Participants or
Beneficiaries from the Trust shall be made in accordance with the Distribution
Event and Method of Payment specified by the Participant in the Deferred
Compensation Agreement between the Company and the Participant. Except as
otherwise expressly provided in the Participant's Deferred Compensation
Agreement and as set forth in Article IX below, no distribution shall be made or
commenced prior to the Participant's Distribution Event, death, or a Change of
Control, whichever occurs earlier. Notwithstanding the foregoing, the Committee,
in its discretion, may accelerate payments under this Plan pursuant to and in
accordance with the provisions of Treasury Regulation Section 1.409A-3(j)(4),
and, subject to the provisions of Code Section 409A, upon termination of the
Plan. The Trustee shall have no responsibility to determine whether a Change of
Control has occurred and shall be advised of such event by the Company.
B.    Cash Distributions. Where the distribution of all or any portion of a
Participant's Account is to be distributed in the form of cash, the balance of
his or her Account, if any, shall continue to be held and invested in the Trust
subject to revaluation as provided in the Trust Agreement.
C.    In Kind Distributions. In kind distributions shall be (i) made only in the
Committee's discretion; (ii) made only in a form of investment that was held on
behalf of the Participant as a segregated investment in a separate investment
fund immediately preceding the date of distribution in accordance with the Trust
Agreement; (iii) limited to the amount of such investment so held; and (iv)
based on the fair market value of the distributable property, as determined by
the Trustee at the time of distribution.
D.    Method of Payment. Payment to any Plan Participant or Beneficiary shall be
made pursuant to the Deferred Compensation Agreement executed by the
Participant. A Participant may specify in his or her Deferred Compensation
Agreement whether such distribution shall be made:
(1)    In a lump sum, in cash, provided that, any lump sum payments will be paid
on or about the later of (i) July 15 of the year following the Distribution
Event but in no event later than December 31 of such calendar year or (ii) six
months and one day after the Separation from Service (as described in Article
VIII (G) below) ; or
(2)    In annual installments over a period not to exceed ten (10) years equal
to 1/n of the Participant's vested accrued benefit, where “n” is the number of
installments remaining to be paid, subject to such reasonable procedures and
guidelines as the Committee may establish and beginning on July 15 of the year
following the Distribution Event (but in no event later than December 31 of such
calendar year) or such later date if required by Article VIII (G) below.
E.    IRS Determination. Notwithstanding any other provisions of this Plan, if
any amounts held in trust under the Plan terms are found in a “determination”
(within the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as
amended (the “Code”)), to have been includible in the gross income of any Plan
Participant or Beneficiary prior to payment of such amounts from the Trust, the
Trustee shall, as soon as practicable pay such amounts to the Plan Participant
or Beneficiary, as

-10-



--------------------------------------------------------------------------------



directed by the Company. For purposes of this Section, the Trustee shall be
entitled to written notice from the Committee that a determination described in
the preceding sentence has occurred and to receive a copy of such notice. The
Trustee shall have no responsibility until so advised by the Committee.
F.    Specified Employees. Any provision of the Plan to the contrary
notwithstanding, if the Participant is a Specified Employee as of the date of
his or her Separation from Service, no payment on account of the Participant’s
Separation from Service may be made with respect to such Participant before the
date that is six months after the Participant’s Separation from Service (or, if
earlier than the end of the six-month period, the date of the Participant’s
death). In such case, any payment that would have been made within such
six-month period will be accumulated and paid in a single lump sum on the
earliest business day following the day that is six months after the
Participant’s Separation from Service provided that such date complies with the
requirements of Code Section 409A.
G.    Protocols. Prior to the distribution described in subsection (D) above,
Participants will be notified of the amount to be distributed and will be
required to liquidate a portion of the applicable Account prior to a date
specified by the Committee or the broker or other third party administering
these liquidations at the Committee’s request. Participant authorizes and
directs the Committee and said broker or third party to set rules and protocols
to implement the foregoing and Participant agrees to abide by those rules and
protocols.


ARTICLE IX


WITHDRAWALS


A.    Unforeseeable Financial Emergency. At the request of a Participant, the
Committee shall authorize a withdrawal at any time of the accrued benefit
attributable to the Participant's Compensation deferrals and gains or losses
thereon under Participant's Account(s), provided that authorization for such
withdrawal and the amount thereof shall be given only on account of an
Unforeseeable Financial Emergency. The circumstances that will constitute an
Unforeseeable Financial Emergency will depend upon the facts of each case, but
in any case, payment may not be made to the extent that such hardship is or may
be relieved:
(1)    through reimbursement or compensation by insurance or otherwise;
(2)    by liquidation of the Participant's assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or
(3)    by cessation of deferrals under the Plan.
The Committee shall establish reasonable procedures and guidelines, uniformly
applied, to determine whether an Unforeseeable Financial Emergency exists;
provided, however, that no withdrawal request shall be granted if to do so could
result in the inclusion of Trust Fund amounts in the gross income of Plan
Beneficiaries prior to payment of such amounts from the Trust Fund because
approval of such request would be inconsistent with any applicable statute,
regulation, notice, ruling or other pronouncement of the Internal Revenue
Service interpreting this or similar provisions.

-11-



--------------------------------------------------------------------------------



B.    Domestic Relations Orders. Subject to the provisions of Code Section 409A,
any claim for benefits under this Plan for child support, spousal maintenance,
alimony, property division or other matrimonial or dependent obligations shall
be paid in a single lump sum payment in cash as soon as administratively
practicable after the Committee (or its delegate) approves such payment. Except
as provided in this section, any such claims under the Plan shall be subject to
the Plan’s claims procedures, provisions, and restrictions.


ARTICLE X


CLAIMS PROCEDURE


A.    Right to File Claim. Every Participant or Beneficiary shall be entitled to
file with the Committee a written claim for benefits under the Plan.
B.    Denial of Claim. If the claim is denied by the Committee, in whole or in
part, the claimant shall be furnished within ninety (90) days after the
Committee’s receipt of the claim (or within one hundred eighty (180) days after
such receipt if special circumstances require an extension of time) a written
notice of denial of such claim containing the following:
(1)    specific reason or reasons for denial;
(2)    specific reference to pertinent Plan provisions on which the denial is
based;
(3)    a description of any additional material or information necessary for the
claimant to perfect the claim, and an explanation of why the material or
information is necessary; and
(4)    an explanation of the claims review procedure.
If written notice of the denial of such claim is not furnished within the time
period prescribed under this subsection B, then the claim shall be deemed
denied.
C.    Claim Review Procedure. Review may be requested at any time within sixty
(60) days following the date the claimant received written notice of the denial
of his or her claim. For purposes of this Section, any action required or
authorized to be taken by the claimant may be taken by a representative
authorized in writing by the claimant to act on his or her behalf. The Committee
shall afford the claimant a full and fair review of the decision denying the
claim and, if so requested, shall:
(1)    permit the claimant to review any documents that are pertinent to the
claim; and
(2)    permit the claimant to submit to the Committee issues and comments in
writing.
The decision on review by the Committee shall be in writing and shall be issued
within sixty (60) days following receipt of the request for review. The period
for decision may, however, be extended up to one hundred twenty (120) days after
such receipt if the Committee determines that special circumstances require
extension. The decision on review shall include specific reasons for the
decision and specific references to the pertinent Plan provisions on which the
decision of the Committee is based.

-12-



--------------------------------------------------------------------------------



If the decision on review by the Committee is not furnished within the time
period prescribed under this subsection C, then the claim shall be deemed denied
on review.


ARTICLE XI


MISCELLANEOUS


A.    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interests in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and all of the assets of the
Company shall be, and remain, the general unpledged, unrestricted assets of the
Company. The obligation of the Company under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future, and the rights of the
Participants and Beneficiaries shall be no greater than those of unsecured
general creditors.
B.    Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of a Participant’s Account shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Account be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any distribution or payment from
the Plan, voluntarily or involuntarily, the Committee, in its sole and absolute
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Committee shall direct.
C.    Withholding. There shall be deducted from each payment made under the
Plan, all taxes that are required to be withheld by the Company, as applicable,
in respect to such payment. The Company shall have the right to reduce any
payment by the amount of cash sufficient to provide the amount of said taxes.
D.    Legal Representation. The Company will reimburse all reasonable legal fees
and expenses incurred by a Plan Participant or Beneficiary in seeking to obtain
or enforce any right or benefit provided by the Plan. This reimbursement right
applies only to claims made after a Change of Control and only for fees and
expenses incurred after the Plan Participant or Beneficiary has exhausted the
claims and appeals procedure specified in Article X. No reimbursement shall be
made if the request is found to be frivolous by a court of competent
jurisdiction.
E.    Amendment, Modification, Suspension or Termination. The Committee may
amend, modify, suspend or terminate the Plan in whole or in part, except that no
amendment, modification, suspension or termination shall have any retroactive
effect to reduce any amounts allocated to a Participant’s Account, provided that
a termination or suspension of the Plan or any Plan amendment or modification
that will significantly increase costs to the Company shall be approved by the
Board. In

-13-



--------------------------------------------------------------------------------



the event that this Plan is terminated, the timing of the disposition of the
amounts credited to a Participant’s Account shall occur in accordance with
Article VIII.
F.    Governing Law. This Plan shall be construed, governed and administered in
accordance with the internal substantive laws of the State of California (other
than the choice of law principles).
G.    Receipt or Release. Any payment to a Plan Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company. The
Committee may require such Plan Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.
H.    No Employment Rights. Participation in this Plan shall not confer upon any
person any right to be employed by the Company or any other right not expressly
provided hereunder.
I.    Headings Not Part of Agreement. Headings and subheadings in this Plan are
inserted for convenience of reference only and are not to be considered in the
construction of the provisions hereof.
J.    Successorship. This Plan shall be binding upon and inure to the benefit of
any successor to the Company or its business as the result of merger,
consolidation, reorganization, transfer of assets or otherwise, and any
subsequent successor thereto; and any such successor shall be deemed to be the
“Company” under this Plan. In the event of any such merger, consolidation,
reorganization, transfer of assets or other similar transaction, the successor
to the Company or its business or any subsequent successor thereto shall
promptly notify the Trustee in writing of its successorship and furnish the
Trustee with the name or names of any person or persons authorized to act for
the Company. In no event shall any such transaction described herein suspend or
delay the rights of Plan Beneficiaries to receive their vested accrued benefits
hereunder.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer as of the day and year first above written.
 
ALTERA CORPORATION
 
 
 
 
By:  
/s/ Kevin H. Lyman
 
 
Kevin H. Lyman
                                                                                
 
Senior Vice President, Human Resources
 
Date:
August 28, 2014




-14-

